Citation Nr: 9933459	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition, 
to include as due to exposure to herbicidal agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1997 decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein it was held that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a skin 
condition, to include as due to exposure to herbicide agents.  
The veteran perfected a timely appeal of this decision.  


FINDINGS OF FACT

1.  Service connection for a skin disorder as due to 
herbicides was denied by means of a May 1994 rating decision. 

2.  Social Security Administration records from July 1996 are 
cumulative of information previously considered by the RO 
that indicates a current disabling skin condition.
 
3.  Evidence contained in VA medical records received 
subsequent to the May 1994 rating action restate and reaffirm 
a diagnosis of dermatitis and symptomatology of a skin rash 
which had been considered by the RO in May 1994. 

4.  The information contained in an April 1997 VA PTSD 
examination report does not bear substantially on the issue 
service connection for a skin condition.  


CONCLUSIONS OF LAW

1.  The May 1994 rating decision, wherein denial of service 
connection for chronic dermatitis due to exposure to 
herbicides was denied, is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2. The evidence received subsequent to the May 1994 rating 
decision does not serve to reopen the veteran's claim for 
service connection for a skin condition due to exposure to 
herbicides.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for a skin condition, to include as 
secondary to herbicide exposure, was denied by the RO by 
means of a May 1994 rating decision.  The veteran was 
furnished with notice of the decision in June 1994.  At that 
time, the RO considered the evidence of record, which 
included service medical records and post service VA and 
private medical records indicating treatment for various skin 
conditions including chronic dermatitis.  The record does not 
show that a notice of disagreement was filed or that an 
appeal was perfected within one year after notification of 
the RO's decision.  Therefore, the decision of May 1994 
became final in June 1995 (one year after notification).  
38 C.F.R. § 3.104 (1999).

The pertinent evidence submitted after the May 1994 rating 
decision includes Social Security Administration (SSA) 
records from July 1996, VA medical records dated in September 
1996 and November 1996, and an April 1997 VA post-traumatic 
stress disorder (PTSD) examination. 

SSA records dated in July 1996 indicate that the veteran is 
in receipt of Social Security disability benefits.  These 
records further indicate that his vertebrogenic disorder, 
chronic dermatitis, and hypertension result in "severe" 
disabilities affecting his ability to perform his past work 
as a mailhandler.  The evidence of disabling chronic 
dermatitis is not "new" as previously considered medical 
evidence indicates that he has a chronic dermatitis 
disability.  The veteran's current dermatitis was considered 
at the time the original rating action was rendered.  
Therefore, the evidence contained in the SSA records, as it 
is not new, will not serve to reopen the veteran's claim.

Similarly, the evidence contained in a September 1996 VA 
medical certificate is not "new."  The medical certificate 
indicates that the veteran reported a 25 year history of a 
nonspecific rash.  A diagnostic impression of dermatitis was 
rendered.  The report of the veteran history contained in 
this record is not new as it merely reiterates his expressed 
belief that his current dermatitis is related to his military 
service.  Similarly, the diagnostic impression is not new as 
it restates and affirms the diagnosis of his current skin 
condition.  Accordingly, as it is not new, the evidence 
contained in the September 1996 VA medical certificate will 
not serve to reopen the veteran's claim.  

A November 1996 VA medical record indicates symptomatology 
consistent with a skin rash.  The veteran was advised to see 
his private medical doctor as needed.  This evidence, 
likewise, is not new as it merely indicates that the veteran 
has a skin disability.  It is cumulative of information 
previously associated with his claims folder and will not 
serve to reopen his claim.

The medical evidence submitted after the May 1994 rating 
action also includes the report of an April 1997 VA PTSD 
examination.  This evidence is not new and material, as it is 
merely cumulative evidence of the veteran's PTSD 
symptomatology.  It does not bear directly and substantially 
upon the issue of entitlement to service connection for a 
skin disability.  Accordingly, the April 1997 VA PTSD 
examination report will not serve to reopen the veteran's 
claim. 

Based on the preceding discussion, the Board finds that new 
and material has not been submitted sufficient to reopen the 
veteran's claim for service connection for a skin condition, 
to include as due to exposure to herbicidal agents.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999); see 
also 38 U.S.C.A. § 7104(b) (West 1991).



ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a skin condition, to include 
as due to exposure to herbicidal agents.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

